Exhibit 10.1

 

Type of Fee

 

Amount

Annual Board Retainer (Cash)

 

$50,000

Annual Board Retainer (Stock)

 

$100,000 value (equity vehicle may vary)

Board Meeting Fees

 

$2,000, including telephonic meetings

Annual Lead Director Retainer

 

$20,000

Annual Audit Committee Chair Retainer

 

$20,000

Annual Chair Retainer (Other Committees)

 

$8,500

Audit Committee Meeting Fees

 

$3,000 for in-person attendance at meetings held in conjunction with Board
meetings. $2,000 for telephonic meetings not in conjunction with Board meetings
or for telephonic participation in meetings held in conjunction with Board
meetings.

Nuclear Oversight Committee Meeting Fees

 

$4,000 for in-person attendance at meetings held in conjunction with Board
meetings. $2,000 for telephonic meetings not in conjunction with Board meetings
or for telephonic participation in meetings held in conjunction with Board
meetings.

Other Committee Meeting Fees

 

$2,000 for in-person attendance at meetings held in conjunction with Board
meetings, telephonic meetings not in conjunction with Board meetings and
telephonic participation in meetings held in conjunction with Board meetings.

Special, In-Person Meetings Not Held in Conjunction With Board Meetings

 

$2,500

 

Except for the portion of the annual Board retainer that is provided in stock,
which amount is granted once each year, fees and retainers are paid on a
quarterly basis. Directors may elect to defer fees and retainers under the Duke
Energy Corporation Directors’ Savings Plan II. Under the Duke Energy Foundation
Matching Gifts Program, Directors are eligible for matching contributions of up
to $5,000 per Director per calendar year to qualifying institutions. The Company
also maintains a Charitable Giving Program for Directors who served on the Duke
Power Company LLC Board of Directors on or prior to February 18, 1998, pursuant
to which the Company will make, upon such Director’s death (or during his or her
lifetime, under certain circumstances), donations of up to $1,000,000 to
charitable organizations selected by the Director. The Company provides travel
insurance to Directors, and reimburses Directors for expenses reasonably
incurred in connection with attendance and participation at Board and Committee
meetings and special functions.

 


--------------------------------------------------------------------------------